FURTHER AMENDMENT

to POLICY PURCHASE AGREEMENT entered March 15, 2012 (As amended April

27, 2012)

 

In reference to the Policy Purchase Agreement by and between Universal
Settlements International Inc. and Crown Alliance Capital Limited as noted
above, section 18 of said agreement headed “Termination Date" is hereby further
amended to extend termination date to November 23, 2012.

 

USI: By: /s/ J. Panos J. Panos, President Universal Settlements International
Inc. 5500 North Service Road, Suite 703 Burlington

Ontario, L7L 6W6

 

Purchaser: By: /s/ L. Fusco L. Fusco, President Crown Alliance Capital Limited
3601 Highway 7 East. Suite 203 Markham Ontario L3R 8X6

 

